Exhibit 10.8

 

First Amendment

To

Employment Agreement

 

WHEREAS, Ezenia! Inc., a Delaware corporation (the “Company”) entered into an
Employment Agreement with Khoa D. Nguyen (the “Executive”) as of the 9th day of
November 2007 (the “Agreement”); and

 

WHEREAS, the Company and the Executive each desire to amend the Agreement in
order to reflect the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder
(“Section 409A”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree to amend the Agreement as follows:

 

1.             Section 1.3 is hereby amended by deleting the second sentence in
its entirety and replacing it with the following:

 

 “The Annual Incentive Bonus payable hereunder shall be payable in accordance
with the Company’s normal practices and policies but, in any event, shall be
paid no later than March 15 after the year in which the Annual Incentive Bonus
is earned, except with respect to the Executive’s properly filed election to
defer all or a portion of any such Annual Incentive Bonus in accordance with the
terms of The Ezenia! Inc. Deferred Compensation Plan.”

 

2.             Section 2.3 is hereby amended by deleting the second sentence in
its entirety and replacing it with the following:

 

 “The Executive shall execute the release within 45 days after termination of
employment and if the Executive does not revoke within the permitted revocation
period, subject to the provisions of Section 9.12, the severance payments shall
commence on the payroll date following the 52nd day after termination of
employment, but such first payment shall also include any amount that would have
been due from the date of termination to the date of such payment.”

 

3.             Except as amended herein, the terms of the Agreement shall remain
in full force and effect.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement under seal as of the 11th day of December, 2008.

 

 

 

COMPANY:  EZENIA! INC.

 

 

 

 

 

By:

/s/ Khoa D. Nguyen

 

 

 

 

 

Name: Khoa D. Nguyen

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------